DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 9, 2022 has been entered. Claims 27-28, 35 and 39 have been amended. Claims 1-26 were previously canceled. No claims have been added. Claims 27-46 are still pending in this application, with claims 27, 35 and 43 being independent.
	
Terminal Disclaimer
The terminal disclaimer filed on September 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,986,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 31-35 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (U.S. PGPub 2018/0279397), hereinafter referred to as Faccin in view of Singh et al. (U.S. PGPub 2018/0227871), hereinafter referred to as Singh.
Regarding claim 27, Faccin teaches a user equipment (UE) comprising: 
baseband circuitry (processor; See Fig. 14A, #1409) to generate a registration request message to retrieve local area data network (LADN) information (upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0118]); and 
radiofrequency (RF) circuitry communicatively coupled with the baseband circuitry (transceiver; See Fig. 14A, #1412), the RF circuitry to: 
send the registration request message to an Access and Mobility Management Function (AMF) (upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0118]); and 
receive a registration accept message over an N1 interface from the AMF, the registration accept message includes the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE (the AMF may provide the UE with LADN information only if the UE explicitly requests the information by providing an indication in request messages (e.g., Registration Request); See [0117]).  
Singh teaches sending a registration request to an AMF through the RAN node (See Fig. 4, #401 and 403 and [0038]) and receiving a registration accept message from the AMF via the RAN node (See Fig. 4, #414 and [0051]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Faccin to include the registration request and accept being transmitted through the RAN to and from the AMF taught by Singh in order to optimize communication.

Regarding claim 28, Faccin further teaches the UE of claim 27, wherein the registration request message is a Mobility Registration Update message (upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0118]).  

Regarding claim 31, Faccin further teaches the UE of claim 27, wherein the baseband circuitry is further to: 
generate the registration request message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). Upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0111] and [0118]).  

Regarding claim 32, Faccin further teaches the UE of claim 31, wherein the registration accept message includes LADN Service Area Information, the LADN Service Area Information including a set of Tracking Areas that belong to the Registration Area that the AMF assigns to the UE (the DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. For example, the DN service area information may indicate where the LADN is available by pointing to certain tracking areas or cell IDs. A “Tracking Area” is the LTE counterpart of the location/routing area and refers to a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the UE; See [0111]).  

Regarding claim 33, Faccin further teaches the UE of claim 32, wherein the list of LADNs includes at least one LADN DNN of the one or more LADN DNN(s) to which the UE is subscribed (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). Upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0111] and [0118]).  

Regarding claim 34, Faccin further teaches the UE of claim 32, wherein the list of LADNs includes LADN service area information and an LADN DNN for each of the one or more LADNs (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). This is so that the UE may be aware of which LADN the UE may be able to connect to. In addition, the DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. For example, the DN service area information may indicate where the LADN is available by pointing to certain tracking areas or cell IDs. A “Tracking Area” is the LTE counterpart of the location/routing area and refers to a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the UE; See [0111]).  
Regarding claim 35, Faccin teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a user equipment (UE) is to cause the UE to: 
generate a Mobility Registration Update message to retrieve local area data network (LADN) information (upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0118]); 
send the Mobility Registration Update message to an Access and Mobility Management Function (AMF) (upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0118]); and 
obtain a Registration Accept message over an N1 interface from the AMF, the Registration Accept message includes the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE (the AMF may provide the UE with LADN information only if the UE explicitly requests the information by providing an indication in request messages (e.g., Registration Request); See [0117]).  
Singh teaches sending a registration request to an AMF through the RAN node (See Fig. 4, #401 and 403 and [0038]) and receiving a registration accept message from the AMF via the RAN node (See Fig. 4, #414 and [0051]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer-readable media of Faccin to include the registration request and accept being transmitted through the RAN to and from the AMF taught by Singh in order to optimize communication.

Regarding claim 39, Faccin further teaches the one or more NTCRM of claim 35, wherein execution of the instructions is to further cause the UE to: 
generate the Mobility Registration Update message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). Upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0111] and [0118]).  

Regarding claim 40, Faccin further teaches the one or more NTCRM of claim 35, wherein the registration accept message includes LADN Service Area Information, the LADN Service Area Information including a set of Tracking Areas that belong to the Registration Area that the AMF assigns to the UE (the DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. For example, the DN service area information may indicate where the LADN is available by pointing to certain tracking areas or cell IDs. A “Tracking Area” is the LTE counterpart of the location/routing area and refers to a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the UE; See [0111]).  

Regarding claim 41, Faccin further teaches the one or more NTCRM of claim 40, wherein the list of LADNs includes at least one LADN DNN of the one or more LADN DNN(s) to which the UE is subscribed (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). Upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0111] and [0118]).  

Regarding claim 42, Faccin further teaches the one or more NTCRM of claim 40, wherein the list of LADNs includes LADN service area information and an LADN DNN for each of the one or more LADNs (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). This is so that the UE may be aware of which LADN the UE may be able to connect to. In addition, the DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. For example, the DN service area information may indicate where the LADN is available by pointing to certain tracking areas or cell IDs. A “Tracking Area” is the LTE counterpart of the location/routing area and refers to a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the UE; See [0111]).  

Claims 29 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Singh as applied to claims 28 and 35 above, and further in view of Schliwa-Bertling et al. (U.S. PGPub 2019/0007921), hereinafter referred to as Schliwa-Bertling.
Regarding claim 29, Faccin in view of Singh fails to teach the UE of claim 28, wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data.
Schliwa-Bertling teaches wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data (the registration request message may further include information identifying one or more Protocol Data Unit (PDU) sessions that require user plane (UP) resources, such as Data Radio Bearer(s) and tunnels between the UP function (UPF) and RAN. In one embodiment, the UE 102 marks the PDU session(s) which requires the establishment of UP resources with an Active flag in the registration request message. In some embodiments, the marked PDU session(s) require the establishment of the UP resources because the UE 102 has UP data to transmit to the network; See [0036]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Faccin in view of Singh to include wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data taught by Schliwa-Bertling in order to optimize resource utilization.


Regarding claim 36, Faccin in view of Singh fails to teach the one or more NTCRM of claim 35, wherein execution of the instructions is to further cause the UE to: generate the Mobility Registration Update message when the UE has moved to a tracking area outside of a registration area designated for the UE.  
Schliwa-Bertling teaches wherein execution of the instructions is to further cause the UE to: generate the Mobility Registration Update message when the UE has moved to a tracking area outside of a registration area designated for the UE (The registration procedure is utilized in the following situations: (1) when the UE 102 initially registers to a 5G system; (2) when the UE 102 initiates a registration procedure due to mobility, e.g. when the UE 102 changes to a new registration area (e.g. a new Tracking Area (TA)) in idle mode; See [0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Faccin in view of Singh to include wherein execution of the instructions is to further cause the UE to: generate the Mobility Registration Update message when the UE has moved to a tracking area outside of a registration area designated for the UE taught by Schliwa-Bertling in order to optimize resource utilization.

Regarding claim 37, Faccin in view of Singh fails to teach the one or more NTCRM of claim 35, wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data.  
Schliwa-Bertling teaches wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data (the registration request message may further include information identifying one or more Protocol Data Unit (PDU) sessions that require user plane (UP) resources, such as Data Radio Bearer(s) and tunnels between the UP function (UPF) and RAN. In one embodiment, the UE 102 marks the PDU session(s) which requires the establishment of UP resources with an Active flag in the registration request message. In some embodiments, the marked PDU session(s) require the establishment of the UP resources because the UE 102 has UP data to transmit to the network; See [0036]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer-readable media of Faccin in view of Singh to include wherein the Mobility Registration Update message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data taught by Schliwa-Bertling in order to optimize resource utilization.

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Singh and Schliwa-Bertling as applied to claim 29 above, and further in view of Wang et al. (U.S. PGPub 2019/0246342), hereinafter referred to as Wang.
Regarding claim 30, Faccin in view of Singh and Schliwa-Bertling fails to teach the UE of claim 29, wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN.  
Wang teaches wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN (The WTRU may add the current registration area to a list of non-allowed areas and/or forbidden areas. The WTRU may not include an indication to establish a user plane (e.g., include PDU session IDs) in other service request registration messages. For example, the WTRU may not include an indication to establish a user plane (e.g., include PDU session IDs) in other service request registration messages when the WTRU is in the current area; See [0160]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Faccin in view of Singh and Schliwa-Bertling to include wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN taught by Wang in order to balance the amount of processing to be performed and the amount of control signaling exchanged.

Regarding claim 38, Faccin in view of Singh fails to teach the one or more NTCRM of claim 37, wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN.  
Wang teaches wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN (The WTRU may add the current registration area to a list of non-allowed areas and/or forbidden areas. The WTRU may not include an indication to establish a user plane (e.g., include PDU session IDs) in other service request registration messages. For example, the WTRU may not include an indication to establish a user plane (e.g., include PDU session IDs) in other service request registration messages when the WTRU is in the current area; See [0160]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer-readable media of Faccin in view of Singh and Schliwa-Bertling to include wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN taught by Wang in order to balance the amount of processing to be performed and the amount of control signaling exchanged.

Claims 43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Faccin.
Regarding claim 43, Singh teaches integrated Circuitry (IC) to be employed as a radio access network (RAN) node, the IC comprising: 
network interface circuitry (transceiver; See Fig. 11, #1101) to: 
obtain a radio resource control (RRC) message from a user equipment (UE) from a remote radio head (RRH), the RRC message to include a registration request message (the UE transmits a registration request and access node parameters to the (R)AN; See Fig. 4, #s401 and [0038]), 
send an N2 message including the registration request message to an Access and Mobility Management Function (AMF) (the (R)AN transmits the registration request of the UE to the initial AMF; See Fig. 4, #s403 and [0041]), and 
forward a registration accept message from the AMF to the UE (the initial AMF transmits a registration accept message to the UE; See Fig. 4, #s414 and [0051]); and 
processor circuitry (See Fig. 11, #1102) communicatively coupled with the network interface circuitry, the processor circuitry arranged to generate the N2 message to include the registration request message (See [0077]).  
Singh fails to teach the registration request message for retrieval of local area data network (LADN) information and the registration accept message to include the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE.
Faccin teaches obtaining a registration request for retrieval of local area data network (LADN) information (upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0118]) and the registration accept message to include the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE (the AMF may provide the UE with LADN information only if the UE explicitly requests the information by providing an indication in request messages (e.g., Registration Request); See [0117]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Singh to include the registration request message for retrieval of local area data network (LADN) information and the registration accept message to include the LADN Information for a list of LADNs that are available to be used by the UE within a Registration Area determined by the AMF for the UE taught by Faccin in order to enhance 5G technology.

Regarding claim 45, Singh fails to teach the IC of claim 43, wherein the registration request message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information. 
Faccin teaches wherein the registration request message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information (LADN information that a UE requires may include data network (DN) identification information and DN service area information. In some embodiments, DN identification information may include the data network name (DNN) or an access point name (APN). Upon performing a registration management or mobility management procedure, the UE may include in the request message (e.g., Registration Request) a list of LADNs supported by the UE and configured in the UE; See [0111] and [0118]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Singh to include wherein the registration request message to include one or more configured local area data network (LADN) data network names (DNNs) or Indicator Of Requesting LADN Information taught by Faccin in order to enhance 5G technology.

Regarding claim 46, Faccin further teaches the IC of claim 43, wherein the registration accept message includes LADN Service Area Information, the LADN Service Area Information including a set of Tracking Areas that belong to the Registration Area that the AMF assigns to the UE (the DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. For example, the DN service area information may indicate where the LADN is available by pointing to certain tracking areas or cell IDs. A “Tracking Area” is the LTE counterpart of the location/routing area and refers to a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the UE; See [0111]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Singh to include wherein the registration accept message includes LADN Service Area Information, the LADN Service Area Information including a set of Tracking Areas that belong to the Registration Area that the AMF assigns to the UE taught by Faccin in order to enhance 5G technology.

Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Faccin as applied to claim 43 above, and further in view of Schliwa-Bertling and Wang.
Regarding claim 44, Singh in view of Faccin fails to teach the IC of claim 43, wherein the registration request message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data, and the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN. 
Schliwa-Bertling teaches wherein the registration request message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data (the registration request message may further include information identifying one or more Protocol Data Unit (PDU) sessions that require user plane (UP) resources, such as Data Radio Bearer(s) and tunnels between the UP function (UPF) and RAN. In one embodiment, the UE 102 marks the PDU session(s) which requires the establishment of UP resources with an Active flag in the registration request message. In some embodiments, the marked PDU session(s) require the establishment of the UP resources because the UE 102 has UP data to transmit to the network; See [0036]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Singh in view of Faccin to include wherein the registration request message includes a List Of protocol data unit (PDU) Sessions To Be Activated, and wherein the List Of PDU Sessions To Be Activated includes PDU Sessions for which there are pending uplink data taught by Schliwa-Bertling in order to optimize resource utilization.
Singh in view of Faccin and Schliwa-Bertling still fails to teach the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN. 
Wang teaches the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN (The WTRU may add the current registration area to a list of non-allowed areas and/or forbidden areas. The WTRU may not include an indication to establish a user plane (e.g., include PDU session IDs) in other service request registration messages. For example, the WTRU may not include an indication to establish a user plane (e.g., include PDU session IDs) in other service request registration messages when the WTRU is in the current area; See [0160]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Faccin in view of Singh and Schliwa-Bertling to include wherein the List Of PDU Sessions To Be Activated does not include a PDU Session corresponding to a LADN when the UE is outside an area of availability of the corresponding LADN taught by Wang in order to balance the amount of processing to be performed and the amount of control signaling exchanged.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/7/2022